Opinion issued December 3, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00620-CV
____________

CHRIS CAMP, PONDEROSA TRAILERS WESTERN SLOPE DIVISION,
PONDEROSA TRAILERS NEW MEXICO DIVISION, CENTRAL
ARKANSAS FABRICATION, AND PONDEROSA TRAILERS, Appellants

V.

AFFORDABLE TRAILER SALES, Appellee




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2007-22995




MEMORANDUM OPINION
          On November 19, 2009, appellants, Chris Camp, Ponderosa Trailers Western
Slope Division, Ponderosa Trailers New Mexico Division, Central Arkansas
Fabrication, and Ponderosa Trailers, filed a motion to dismiss their appeal.  The
motion indicates that it is unopposed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.